DETAILED ACTION

This Office Action is a response to an application filed on 08/04/2021, in which claims 1-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 05/06/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority

Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in this application and a copy has been placed of record in the file.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dinh (US 2020/0126263 A1).

Regarding claim 1, Dinh discloses: A system, comprising: 
a first scaling unit of an application-specific integrated circuit configured to scale (see Dinh, paragraph 265, and Fig. 15, applying a first scale factor to the first result values) a resolution of at least a portion of a reference frame of a video (see Dinh, Fig. 8); 
a second scaling unit of the application-specific integrated circuit configured to scale (see Dinh, paragraph 265, and Fig. 15, applying a second scale factor to the second result values) a resolution of at least a portion of a distorted frame of a transcoded version of the video (see Dinh, paragraph 260, low-precision values); and 
a kernel of the application-specific integrated circuit configured to compute a video quality metric for the distorted frame with respect to the reference frame using at least a first scaled output of the first scaling unit or a second scaled output of the second scaling unit (see Dinh, paragraph 269-270, determining quality loss information).
Regarding claim 2, Dinh discloses: The system of claim 1, wherein the kernel is configured to compute the video quality metric using both the first scaled output of the first scaling unit and the second scaled output of the second scaling unit (see Dinh, paragraph 270).
Regarding claim 3, Dinh discloses: The system of claim 1, wherein the first scaled output of the first scaling unit and the second scaled output of the second scaling unit are input into the kernel (see Dinh, paragraph 269 and 280).
Regarding claim 4, Dinh discloses: The system of claim 1, wherein the first scaled output of the first scaling unit and the second scaled output of the second scaling unit are not written to or read from memory (see Dinh, Fig. 13).
Regarding claim 5, Dinh discloses: The system of claim 1, wherein the first scaling unit and the second scaling unit scale to a prescribed viewport resolution (see Dinh, paragraph 272).
Regarding claim 6, Dinh discloses: The system of claim 1, wherein the first scaling unit and the second scaling unit are configured in an upscale mode, a downscale mode, or a bypass mode (see Dinh, paragraph 298).
Regarding claim 7, Dinh discloses: The system of claim 1, wherein the video quality metric comprises a Peak Signal-to-Noise Ratio (PSNR) metric (see Dinh, paragraph 202).
Regarding claim 8, Dinh discloses: The system of claim 1, wherein the video quality metric comprises a perception-based video quality metric (see Dinh, paragraph 203).
Regarding claim 9, Dinh discloses: The system of claim 8, wherein the perception-based video quality metric comprises one or more of: Structural Similarity Index Measure (SSIM), Multi-Scale SSIM, Visual Information Fidelity (VIF), Video Multimethod Assessment Fusion (VMAF), and Detail Loss Metric (DLM) (see Dinh, paragraph 202).
Regarding claim 10, Dinh discloses: The system of claim 1, wherein the kernel comprises a first kernel and further comprising a second kernel of the application-specific integrated circuit configured to compute a no reference video quality metric (see Dinh, paragraph 266).
Regarding claim 11, Dinh discloses: The system of claim 1, wherein the application-specific integrated circuit comprises a plurality of kernels including the kernel (see Dinh, paragraph 255 and Fig. 13, K1,1-K1,N).
Regarding claim 12, Dinh discloses: The system of claim 1, wherein the first scaling unit, the second scaling unit, and the kernel comprise a first thread of the application-specific integrated circuit to compute the video quality metric for a first viewport resolution and wherein the application-specific integrated circuit comprises one or more additional threads to compute video quality metrics for one or more other viewport resolutions in parallel (see Dinh, Fig. 13 and 15).

Regarding claim 13, Dinh discloses: The system of claim 1, further comprising a controller of the application-specific integrated circuit configured to obtain reference frame data and distorted frame data from a main memory that is external to the system (see Dinh, paragraph 87 and Fig. 1 and 11, original image input).
Regarding claim 14, Dinh discloses: The system of claim 1, further comprising a buffer memory of the application-specific is integrated circuit configured to store the at least portion of the reference frame and the at least portion of the distorted frame (see Dinh, paragraph 260).

Regarding claims 15-17, claims 15-17 are drawn to methods having limitations similar to the system claimed in claims 1, 2, and 8 treated in the above rejections. Therefore, method claims 15-17 correspond to system claims 1, 2, and 8 and are rejected for the same reasons of anticipation as used above.

Regarding claims 18-20, claims 18-20 are drawn to a computer readable medium having limitations similar to the system claimed in claims 1, 2, and 8 treated in the above rejections.  Therefore, computer readable medium claims 18-20 correspond to apparatus and method claims 1, 2, and 8 and are rejected for the same reasons of anticipation as used above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158. The examiner can normally be reached 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM A NASRI/Primary Examiner, Art Unit 2483